508 So.2d 467 (1987)
Jack E. LOCKE, Appellant,
v.
Frank J. ROONEY and Aetna Casualty and Surety Company, Appellees.
No. BP-26.
District Court of Appeal of Florida, First District.
June 2, 1987.
J.W. Chalkley, III, of Chalkley & Sims, Ocala, for appellant.
Jonathan D. Ohlman of Pattillo & McKeever, Ocala, for appellees.
BARFIELD, J.
In this workers' compensation appeal, we find that the deputy commissioner applied the wrong discount rate in determining the present value of future benefits for purposes of assessing the reasonable amount of attorney fees to be awarded. The four percent discount rate in effect at the time of the accident should have been applied. School Board of Collier County v. Salter, 457 So.2d 1132 (Fla. 1st DCA 1984). The order is therefore REVERSED and REMANDED for redetermination of the amount of the attorney fee award.
*468 Appellant's motion for attorney's fee is provisionally granted. In accordance with the rationale of Sierra v. Sierra, 505 So.2d 432 (Fla. 1987), the parties may file within twenty (20) days of this date either a stipulation as to the amount of the fee to be assessed or affidavits as to the value of services on appeal. If there is no response within twenty (20) days, or if either party objects to proceeding on affidavits, Lyle v. Lyle, 167 So.2d 256 (Fla. 2d DCA), cert. denied, 172 So.2d 601 (Fla. 1964); Thoni v. Thoni, 179 So.2d 420 (Fla. 3d DCA 1965), the case will be remanded to the deputy commissioner for determination of the amount of the appellate attorney fee.
MILLS and WENTWORTH, JJ., concur.